Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of Fig. 2 in the reply filed on 07/25/2022 is acknowledged.

Claim interpretation
Load path is interpreted as a path in which there are loads. Since practically all elements in a turbomachine undergo loads, every path in a turbomachine can be interpreted as a load path. Also note that a gearbox is a box or casing that contains gears. Hence, any load that is applied to any part of the gearbox will be transferred to other parts of the gearbox as well.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because there is conflict between third and fourth line. Claim 1 recites that the structural assembly comprises the static structure, and further recites that the gearbox is coupled to the structural assembly through the static structure. Hence in effect, claim 1 recites that the gearbox is coupled to the structural assembly through the structural assembly. Therefore, the relationship between the structural assembly, the static structure, and the gearbox is unclear.
Claim 4 recites that the static structure extends from the gearbox to the static structure. The metes and bounds of the claim are unclear as it is not clear how to interpret this limitation because it recites that an element (i.e. the static structure) extends to itself (i.e. the static structure). 
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 3, and 5-10 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pankaj et al. (US 2019/0085722), referred to hereafter as Pankaj in view of Orlando et al. (US 2008/0098717), referred to hereafter as Orlando.
With regard to claim 1:
Pankaj discloses a turbomachine defining a radial direction and an axial direction, the turbomachine comprising: a structural assembly comprising a frame (150, 152) and a static structure (Fig. 2); a gearbox (122) coupled to the structural assembly through the static structure (Fig. 2); a turbine (104) coupled to the gearbox and having a plurality of turbine rotor blades (106, 108) spaced apart from one another in the axial direction (Fig. 2), each of the turbine rotor blades extending in the radial direction (Fig. 2); and a bearing (166) disposed in a load path from the turbine to the static structure (Fig. 2), the load path extending through the gearbox (Fig. 2) to transmit axial loads from the turbine to the static structure (Fig. 2).
Pankaj discloses that the bearing (166) can be any suitable type of bearing ([0078]), but does not appear to explicitly disclose that the bearing is a thrust bearing.
However, Orlando, which is in the same field of endeavor of turbomachine, teaches a turbomachine with counter-rotating blades (50, 52) and having a static structure (Fig. 1-3), a gearbox (100) coupled to the static structure (Fig. 3) and the counter-rotating blades coupled to the gearbox (Fig. 3), and a thrust bearing (170) disposed immediately forward of the gearbox and in a load path from the counter-rotating blades to the static structure (Fig. 3, [0020]). Orlando further teaches that the thrust bearing is utilized to absorb the thrust loads generated by the counter-rotating blades and transmit the residual thrust loads to the static structure ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the type of the bearing of Pankaj that is immediately forward of the gearbox (bearing 166) to a thrust bearing in order to absorb the thrust loads generated by the counter-rotating blades (106, 108) and transmit the residual thrust loads to the static structure.
It is noted that the phrase “to transmit axial loads from the turbine to the static structure” is being treated as a statement of the intended use/result of the invention.

With regard to claim 2, the combination of Pankaj and Orlando further discloses that the thrust bearing is disposed in the load path at a location upstream of the gearbox (See Fig. 2 of Pankaj, Fig. 3 of Orlando, and the rejection of claim 1 above).

With regard to claim 3, the combination of Pankaj and Orlando further discloses that the static structure defines a circumferentially extending cavity, and wherein at least a portion of the thrust bearing is disposed within the cavity (See Fig. 2 of Pankaj, Fig. 3 of Orlando).

With regard to claim 4, the combination of Pankaj and Orlando further discloses that the turbine comprises a turbine support extending to the gearbox (Pankaj, Fig. 2), wherein the static structure comprises a first portion located forward of the gearbox and a second portion located aft of the gearbox (Pankaj, Fig. 2), wherein the thrust bearing is positioned between the first portion of the static structure and the turbine support (Pankaj, Fig. 2), and wherein the second portion of the static structure extends from the gearbox to the static structure (Pankaj, Fig. 2).

With regard to claim 5, the combination of Pankaj and Orlando further discloses that the turbine comprises a first plurality of turbine rotor blades and a second plurality of turbine rotor blades at least partially interdigitated with the first plurality of turbine rotor blades (Pankaj, see 106 and 108 in Fig. 2).

With regard to claim 6, the combination of Pankaj and Orlando further discloses a first turbine support (Pankaj, 126) rotatable with the first plurality of turbine rotor blades (Pankaj, Fig. 2) and a second turbine support (Pankaj, 132) rotatable with the second plurality of turbine rotor blades (Pankaj, Fig. 2), wherein the gearbox comprises a planetary gear set (Pankaj, [0065]) including a ring gear (Pankaj, 144) coupled to the first plurality of turbine rotor blades through the first turbine support (Pankaj, Fig. 2), two or more planetary gears (Pankaj, 146) coupled to the static structure (Pankaj, Fig. 2), and a sun gear (Pankaj, 148) coupled to the second plurality of turbine rotor blades through the second turbine support (Pankaj, Fig. 2).

With regard to claim 7, the combination of Pankaj and Orlando further discloses that at least a portion of the thrust bearing is disposed radially between the static structure and the first turbine support of the turbine (Pankaj, Fig. 2).

With regard to claim 8, the combination of Pankaj and Orlando further discloses a first radial bearing (Pankaj, 168, 170) disposed at least partially between the static structure and a drum of a high-speed turbine or a drum of a low-speed turbine (Pankaj, Fig. 2).

With regard to claim 9, the combination of Pankaj and Orlando further discloses that the frame is a turbine center frame (Pankaj, 150), and wherein the static structure is cantilever mounted on the turbine center frame of the turbomachine and extends radially inward toward a central axis of the turbomachine (Pankaj, Fig. 2).

With regard to claim 10, the combination of Pankaj and Orlando further discloses that the static structure defines an axial surface configured to receive axial loads from the thrust bearing (Pankaj, Fig. 2).

With regard to claim 11:
Pankaj discloses a turbine section for a turbomachine defining an axial direction and a radial direction, the turbine section comprising: a gearbox (122); a turbine (104) coupled to the gearbox and having a plurality of turbine rotor blades (106, 108) spaced apart from one another in the axial direction, each of the turbine rotor blades extending in the radial direction (Fig. 2); and a bearing (166) configured to be disposed in a load path from the turbine to a static structure of the turbomachine (Fig. 2), the load path extending through the gearbox to transmit axial loads from the turbine to the static structure (Fig. 2).
Pankaj discloses that the bearing (166) can be any suitable type of bearing ([0078]), but does not appear to explicitly disclose that the bearing is a thrust bearing.
However, Orlando, which is in the same field of endeavor of turbomachine, teaches a turbomachine with counter-rotating blades (50, 52) and having a static structure (Fig. 1-3), a gearbox (100) coupled to the static structure (Fig. 3) and the counter-rotating blades coupled to the gearbox (Fig. 3), and a thrust bearing (170) disposed immediately forward of the gearbox and in a load path from the counter-rotating blades to the static structure (Fig. 3, [0020]). Orlando further teaches that the thrust bearing is utilized to absorb the thrust loads generated by the counter-rotating blades and transmit the residual thrust loads to the static structure ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the type of the bearing of Pankaj that is immediately forward of the gearbox (bearing 166) to a thrust bearing in order to absorb the thrust loads generated by the counter-rotating blades (106, 108) and transmit the residual thrust loads to the static structure.
It is noted that the phrase “to transmit axial loads from the turbine to the static structure” is being treated as a statement of the intended use/result of the invention.

With regard to claim 12, the combination of Pankaj and Orlando further discloses that the thrust bearing is disposed in the load path at a location upstream of the gearbox (See Fig. 2 of Pankaj, Fig. 3 of Orlando, and the rejection of claim 1 above).

With regard to claim 13, the combination of Pankaj and Orlando further discloses that the turbine section comprises a first plurality of turbine rotor blades and a second plurality of turbine rotor blades at least partially interdigitated with the first plurality of turbine rotor blades (Pankaj, see 106 and 108 in Fig. 2).

With regard to claim 14, the combination of Pankaj and Orlando further discloses that the turbine further comprises a first turbine support (Pankaj, 126) rotatable with the first plurality of turbine rotor blades and a second turbine support (Pankaj, 132) rotatable with the second plurality of turbine rotor blades, wherein the gearbox comprises a planetary gear set (Pankaj, [0065]) including a ring gear (Pankaj, 144) coupled to the first plurality of turbine rotor blades through the first turbine support, two or more planetary gears (Pankaj, 146) configured to be coupled to static structure, and a sun gear (Pankaj, 148) coupled to the second plurality of turbine rotor blades through a second turbine support (Pankaj, Fig. 2).

With regard to claim 15, the combination of Pankaj and Orlando further discloses a first radial bearing (Pankaj, 168, 170) disposed at least partially between the static structure and the turbine (Pankaj, Fig. 2).

With regard to claim 16, the combination of Pankaj and Orlando further discloses that the thrust bearing is configured to transmit force to the static structure through an axial surface of the static structure (Pankaj, Fig. 2).

With regard to claim 17:
Pankaj discloses a vaneless counter-rotating turbine (VCRT) turbomachine defining a radial direction and an axial direction, the turbomachine comprising: a gearbox (122) coupled to a static structure of the turbomachine (Fig. 2); a turbine (104) coupled to the gearbox (Fig. 2), the turbine comprising: a low-speed turbine including a first plurality of turbine rotor blades spaced apart from one another in the axial direction and extending radially from a rotatable drum (Fig. 2); and a high-speed turbine including a second plurality of turbine rotor blades spaced apart from one another in the axial direction and extending radially from a rotatable drum (Fig. 2), wherein each turbine rotor blade of the second plurality of turbine rotor blades is spaced apart in the axial direction by at least one turbine rotor blade of the first plurality or turbine rotor blades (Fig. 2); and a bearing (166) disposed between the static structure and the drum of the high-speed turbine (Fig. 2), the bearing being configured to transmit axial loads from the high- speed turbine to the static structure (Fig. 2).
Pankaj discloses that the bearing (166) can be any suitable type of bearing ([0078]), but does not appear to explicitly disclose that the bearing is a thrust bearing.
However, Orlando, which is in the same field of endeavor of turbomachine, teaches a turbomachine with counter-rotating blades (50, 52) and having a static structure (Fig. 1-3), a gearbox (100) coupled to the static structure (Fig. 3) and the counter-rotating blades coupled to the gearbox (Fig. 3), and a thrust bearing (170) disposed immediately forward of the gearbox and in a load path from the counter-rotating blades to the static structure (Fig. 3, [0020]). Orlando further teaches that the thrust bearing is utilized to absorb the thrust loads generated by the counter-rotating blades and transmit the residual thrust loads to the static structure ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the type of the bearing of Pankaj that is immediately forward of the gearbox (bearing 166) to a thrust bearing in order to absorb the thrust loads generated by the counter-rotating blades (106, 108) and transmit the residual thrust loads to the static structure.
It is noted that the phrase “to transmit axial loads from the turbine to the static structure” is being treated as a statement of the intended use/result of the invention.

With regard to claim 18, the combination of Pankaj and Orlando further discloses that the low-speed turbine is rotating in a first circumferential direction and the high-speed turbine is rotating in a second circumferential direction opposite the first circumferential direction (Pankaj, [0066]).

With regard to claim 19, the combination of Pankaj and Orlando further discloses that a first radial bearing (Pankaj, 168, 170) disposed between the drum of the high-speed turbine and the static structure, the first radial bearing being spaced apart from the thrust bearing in the axial direction.

With regard to claim 20, the combination of Pankaj and Orlando further discloses that the gearbox comprises a planetary gear set (Pankaj, [0065]) including a sun gear (Pankaj, 148) coupled to the drum of the high-speed turbine, two or more planetary gears (Pankaj, 146) coupled to the static structure, and a ring gear (Pankaj, 144) coupled to the drum of the low-speed turbine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar turbomachines such as US10465606, US10823000, US10781717, and US11098592.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799